Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-11 are presented for examination.
This is a first action on the merits based on Applicant’s claims submitted 4/27/2021.                     

Priority
Receipt is acknowledged of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant is respectfully reminded of the duty to disclose 37 C.F.R. 1.56 all pertinent information and material pertaining to the patentability of applicant’s claimed invention, by continuing to submitting in a timely manner PTO-1449, Information Disclosure Statement (IDS) with the filing of applicant’s application or thereafter.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Communication Method Between a Terminal and an Access Point.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: communicator that… performs communication in claims 1 and 10,
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Note – Claim Interpretation
For limitation “communicator that…performs communication” in claims 1 and 10, a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: 
Throughout the applicants' Specification, a search for the term "communicator" yields several examples of structural elements that support the " communicator that…performs communication " claimed.  The corresponding structure given to the claim limitations as examiner interprets it from the specification is as follows: In the Specification, page 22, lines 34-35, a communicator is a wireless communication interface device.  It is also shown in Fig. 11, communicator item 11 found in terminal device 10.
Claim Rejections - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends or for failing the infringement test of MPEP 608.01(n)(II).  
Claim 11 fails the infringement test in that it is possible for dependent claim 11 to infringe without independent claim 10 infringing.  For example, a system had a device that was capable of performing the method, but did not actually execute the method, it could infringe on claim 11 without infringing on claim 10. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - Examiner's Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-11 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasu et al. (JP2015133589 A, hereinafter “Yasu”).
*Yasu reference was provided by Applicant’s IDS.

Regarding claim 1, Yasu teaches:
[Claim 1] A terminal, comprising: 
a communicator that wirelessly performs encrypted communication (par 67; i.e. encrypted communication) with an access point (par 69; i.e. communication device 2A is a wireless communication device that communicates with the communication relay device 100); 
a processor (par 55; i.e. processor); and 
a memory that stores at least one program executed by the processor (par 55; i.e. processor that reads a program in memory) and a key management table for storing a group key (par 61; i.e. group key K(Gn)) for the encrypted communication (par 61: key information is stored in key management table 24), wherein the processor performs: 
acquiring the group key for the encrypted communication from the access point (par 69; i.e. the group key is transmitted by the communication relay device to the communication device) and storing the group key acquired in the key management table as a first group key (par 61; i.e. group key is stored in key management table 24a); 
receiving a broadcast packet encrypted by the access point via the communicator (par 62; i.e. communication is encrypted communication with group key, see also par 84); 
making a first determination as to whether the broadcast packet received is decryptable by using the first group key (par 70, the communication device cannot decrypt the information transmitted by multicast communication encrypted with the group key S1 (i.e. new key)); and 
when it is determined, in the first determination (par 71; i.e. a communication failure is detected), that the broadcast packet is not decryptable by using the first group key (par 71; i.e. a communication failure is detected), generating information (par 71; i.e. multicast and unicast communication is used) indicating that the first group key needs to be updated (par 71; i.e. multicast and unicast communication is used to update the group key of the communication device where the communication failure occurred).  

Regarding claim 2,  Yasu teaches: 
[Claim 2] The terminal according to claim 1, wherein the processor further performs, based on the information generated: 
after a wireless connection with the access point is disconnected (par 105; i.e. key is not received due to a communication failure, see also par 107), establishment processing of establishing a new wireless connection with the access point via the communicator within a predetermined period (par 120; i.e. transmitting group key by multicast communication within a predetermined period, see also par 126); and 
storing a group key for encrypted communication used in the new wireless connection acquired through the establishment processing in the key management table as a second group key so as to update the first group key to the second group key (par 111-112).  

Regarding claim 3,  Yasu teaches: 
[Claim 3] The terminal according to claim 1, wherein the processor performs: 
repeatedly receiving the broadcast packet encrypted by the access point (par 120; i.e. transmitting group key by multicast communication within a predetermined period, see also par 111); and 
making the first determination for each of the broadcast packet repeatedly received (par 111; i.e. the unicast communication is repeated until a reception response is received).  

Regarding claim 4,  Yasu teaches: 

[Claim 4] The terminal according to claim 1, wherein the processor performs: 
in the first determination, decryption processing for decrypting the broadcast packet received by using the first group key (par 80 – decrypt the message communicated to the communication device by using the key); 
making a second determination as to whether a decrypted packet obtained through the decryption processing is a broadcast packet of a first type (par 86-87; i.e. an encrypted data transmitted with a nonce value added to this data) that is pre-set (par 86-87; i.e. an initial value of the nonce is pre-set when the encrypted data is sent a first time); and 
when it is determined, in the second determination, that the decrypted packet is the broadcast packet of the first type (par 80, 82, 88-89; i.e. communication device uses the latest group key as corresponding to the nonce value), determining that the broadcast packet is decryptable by using the first group key (par 91-92; i.e. the data communication process, i.e. encryption/decryption, is performed using the group key based on the nonce value).  

Regarding claim 7,  Yasu teaches: 
[Claim 7] The terminal according to claim 4, wherein the processor performs: in the second determination, determining whether the decrypted packet obtained through the decryption processing is a broadcast packet of a pre-set type transmitted by another terminal that is in wireless communication with the access point and transferred by the access point (par 91; i.e. communication devices perform data communication process with the latest group key, as set in the nonce value).  

Regarding claim 8,  Yasu teaches: 
[Claim 8] The terminal according to claim 4, wherein the processor further performs: when the broadcast packet is not received within a predetermined period during which the broadcast packet needs to be received, generating the information indicating that the first group key needs to be updated (par 92-93, i.e. the key was not received, see also par 66 – the key has not been received for more than a predetermined period; par 96-97; i.e. the updated key is transmitted by unicast or multicast communication, see also par 108 – the communication device requests an updated group key retransmission).  

Regarding claim 9,  Yasu teaches: 
[Claim 9] The terminal according to claim 8, wherein the processor performs: 
when the broadcast packet is not received within the predetermined period, further attempting communication between a transmission source device (i.e. key information control device) that transmitted the broadcast packet and the communicator so as to determine whether the transmission source device is capable of communication (par 111; i.e. the unicast communication with the retransmission function repeats the unicast communication until a reception response is received from the key information control device); and 
generating the information indicating that the first group key needs to be updated, only when it is determined that the transmission source device is capable of communication (par 111; i.e. the request for the group key is sent until a reception response is received from the key information control device).  

Regarding claims 10 and claim 11, all claim limitations are set forth and rejected as it has been discussed in claim 1.

Allowable Subject Matter
Claims 5-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
However, none of the prior art of record teach by themselves or in any combination nor would have anticipated nor render obvious by combination the claimed invention of the present invention at or before the time it was filed.  The prior art of record is silent on "prior to receiving the broadcast packet, transmitting a Dynamic Host Configuration Protocol (DHCP) T2 request packet whose broadcast flag is True to a DHCP server via the communicator, the broadcast packet received being a DHCP ACK packet received from the DHCP server as a response to the DHCP T2 request packet transmitted; and in the second determination, determining whether the decrypted packet obtained through the decryption processing is a DHCP ACK packet as a broadcast packet of a pre-set type", in combination with all other claim limitations, including all of the limitations of the base claim and any intervening claims.
Relevant references teach:
Yasu et al. (JP 2015133589 A) teaches a key information control device, etc., with which communication is possible even if a group key update has failed. Group keys (K(Gn)) that are used in a network including a key information control device (1) and a plurality of communication devices (2A, 2B, 2C) are updated.  New group keys (K(G1), K(G2), K(G3)) are transmitted from the key information control device (1) by multicast communication, and the group keys of the communication devices (2A, 2B, 2C) are updated to the group keys (K(Gn)) transmitted from the key information control device (1). The EPOCH value, which is a value in the information transmitted from the communication devices (2A,2B, 2C) that is updated each time the group key is updated, is checked, and if a communication device (2A) that has not received the updated group key (K(G3)) is detected, a key update message is transmitted to the communication device (2A) by unicast communication that has a retransmission function.
Fujita (JP 2013207496 A) (provided by Applicant’s IDS) teaches  In a distribution system which is a third aspect of the present disclosure, a distribution device comprises a transmission unit which encrypts data by using a group key for a group consisting of one or more terminal devices and transmits a packet including the encrypted data and having a group ID representing the group written therein to at least one of the terminal devices belonging to the group as the addressee. The terminal devices each include a holding unit which holds a group key corresponding to a group to which the terminal device concerned belongs, a receiving unit which receives a packet having a group ID written therein representing the group to which the terminal device concerned belongs and which was encrypted by the group key, irrespective of the addressee of the packet, and a decryption unit which decrypts the received encrypted data by using the group key which has already been acquired.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is (571)272-178772-1787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr, can be reached on (571)272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LIZBETH TORRES-DIAZ/Examiner, Art Unit 2495                                                                                                                                                                                                        
/December 5, 2022/
/ltd/